                  Case 3:20-cv-00270-SB     Document 29   Filed 09/09/20   Page 1 of 3




Scott G. O'Donnell, OSB #933849
sodonnell@keatingjones.com
Carolyn A. Pearson, OSB #151358
cpearson@keatingjones.com
Keating Jones Hughes PC
200 SW Market St., Suite 900
Portland, OR 97201-5730
Phone: (503) 222-9955
Fax: (503) 796-0699
Of Attorneys for Karyn Guido PA and LocumTenens.Com LLC


                                 UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                          PORTLAND DIVISION


STEPHEN BROWN, as Personal                                       Case No. 3:20-cv-00270-SB
Representative of the Estate of MICHAEL
BARTON, deceased,                                 LIMITED JUDGMENT OF DISMISSAL
                                                  OF LOCUM TENENS.COM LLC
                            Plaintiff,
                                                  By Karyn Guido PA and LocumTenens.Com
                      v.                          LLC
STATE OF OREGON aka OREGON
DEPARTMENT OF CORRECTIONS;
CHRISTOPHER DiGUILIO, M.D.; DAVE
BROWN, R.N.; COLETTE PETERS;
BRANDON KELLY; CARRIE COFFEY,
R.N.; APRIL STEDRONSKY-SOWARD,
R.N. MARIAH MCCULLOUGH, R.N.;
MARY COREY, R.N.; PAMELA YOUNG
R.N.; REBECCA GARZA, L.P.N.;
MARGEUX BOWDEN; RALPH
THOMASON; MIKE ANDERSON;
ARTHUR CRAM; SARA COVERT, RN;
STEPHANIE COCHRAN, RN; KARYN
GUIDO, N.P.; SAMANTHA BAILEY, RN;
JULIE PFENNING, RN; TRACY
MCFARLANE, RN; AMY HARDING, RN;
DELEENA TRETTER, RN; CLAUDIA
FISHER-RODRIGUEZ, RN; JOE BUGHER;
DAWNELL MEYER; REED PAULSON,
M.D.; JOSEPH BRADY; LOCUM
TENENS.COM LLC and DOES 1-20,

                            Defendants.
LIMITED JUDGMENT OF DISMISSAL OF LOCUM                                     KEATING JONES HUGHES P.C.
                                                                             200 SW Market St., Suite 900
TENENS.COM LLC - Page 1                                                      Portland, Oregon 97201-5730
Doc No. 1611074                                                                     (503) 222-9955
                  Case 3:20-cv-00270-SB   Document 29    Filed 09/09/20    Page 2 of 3




            Based upon the Stipulated Motion for Order of Dismissal of Locum Tenens.com LLC,

the Court, having been fulling advised and now finding no just reason to delay entry of judgment

dismissing all claims against Locum Tenens.com LLC pursuant to Fed. R. Civ. P. 54(b), now

therefore:

            IT IS HEREBY ORDERED AND ADJUDGED that all claims against Locum

Tenens.com LLC be dismissed with prejudice and without costs or attorney fees, and that this

judgment should be and hereby is declared final pursuant to Fed. R. Civ. P. 54(b).




Dated: _________________________                     _________________________________
                                                     HONORABLE STACIE F. BECKERMAN
                                                     U.S. District Court Judge




SUBMITTED BY:
Carolyn Pearson, OSB #151358
Attorney for Defendants Karyn Guido PA
and LocumTenens.Com LLC




LIMITED JUDGMENT OF DISMISSAL OF LOCUM                                     KEATING JONES HUGHES P.C.
                                                                             200 SW Market St., Suite 900
TENENS.COM LLC - Page 2                                                      Portland, Oregon 97201-5730
Doc No. 1611074                                                                     (503) 222-9955
                  Case 3:20-cv-00270-SB    Document 29     Filed 09/09/20   Page 3 of 3




                                   CERTIFICATE OF SERVICE

            I hereby certify that I served the foregoing LIMITED JUDGMENT OF DISMISSAL

OF LOCUM TENENS.COM LLC on the following:


            Bryan W. Dawson
            Dawson Law Group, P.C.
            5695 Hood Street
            West Linn, OR 97068
            Phone: (503) 656-0400
            Fax: (503) 656-2109
            Email: bryan@dawlaw.net
            Of Attorneys for Plaintiff

            Andrew D. Hallman
            Oregon Department of Justice
            CCR Section
            1162 Court Street NE
            Salem, OR 97301
            Phone: (503) 947-4700
            Fax: (503) 947-4794
            Email: Andrew.hallman@doj.state.or.us
            Of Attorneys for State of Oregon Department of Corrections and Employee-Defendants

by electronically mailed notice from the court to above said attorneys on said day.

            DATED this 9th day of September, 2020.

                                          KEATING JONES HUGHES, P.C.



                                          s/ Carolyn A. Pearson
                                          Carolyn A. Pearson, OSB No. 151358
                                          cpearson@keatingjones.com, FAX 503-796-0699
                                          Of Attorneys for Karyn Guido PA and LocumTenens.Com
                                          LLC

                                          Trial Attorney: Scott G. O'Donnell, OSB No. 933849




 CERTIFICATE OF SERVICE - Page 3                                             KEATING JONES HUGHES P.C.
                                                                               200 SW Market St., Suite 900
Doc No. 1611074
                                                                               Portland, Oregon 97201-5730
                                                                                      (503) 222-9955
